Citation Nr: 0640095	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-02 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that decision, in pertinent part, the RO denied 
entitlement to service connection for hepatitis C.  

The veteran is also shown to have testified before the 
undersigned Veterans Law Judge at the RO in September 2006.


FINDING OF FACT

Hepatitis C was not manifested in service, and there is no 
competent evidence of a nexus between such disability and 
service.


CONCLUSION OF LAW

Service connection for Hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of a February 2002 
letter and a February 2006 supplemental statement of the case 
(SSOC), fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Such notice was provided as 
part of a March 2006 letter.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show for entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  Id.

The veteran's claim for service connection for hepatitis C 
was received by VA in September 2001.  See VA Form 21-4138.  
He claimed at that time that he had a type of hepatitis that 
was, in essence, only contracted in Southeast Asian 
countries.  He noted that he was first diagnosed with 
hepatitis C in 1995.  

Service medical records are negative for treatment or 
diagnosis of hepatitis C or related symptoms.  The records 
also are devoid of any finding related to the appellant being 
exposed to the blood of other service members.  

A VA Form 21-4142, received by VA in February 2002, shows 
that a private physician indicated that liver biopsy test 
results in December 1995 showed early cirrhosis with 
hepatitis C.  The veteran was not shown to have been treated 
at that time.  

A September 1997 VA medical record includes diagnoses of 
hepatitis, not otherwise specified; and HIV [human 
immunodeficiency virus] disease.  


A March 2001 VA hepatitis treatment note reveals that the 
veteran, in citing his hepatitis C risk factors, claimed to 
have had a blood transfusion in 1982, and to also have had a 
long term steady sex partner who was positive for hepatitis 
C.  He denied a history of multiple sex partners and 
tattooing.  He also noted that as a corpsman in Vietnam he 
was exposed to hepatitis C.  

The report of a September 2003 VA fee-basis examination shows 
that the veteran claimed to have acquired hepatitis C 
(Genotype 3) by means of his providing medical assistance in 
the military.  His DD 214 does show a primary military 
occupational specialty of hospital corpsman.  A diagnosis of 
hepatitis C with cirrhosis and portal vein disease was 
supplied.  A past medical history of HIV disease was also 
noted.  The examiner opined that the veteran's hepatitis 
"could have" been contracted as a result of "alternate 
sexual exposure."  Contradictorily, the examiner also noted 
that the "current diagnosis is at least as likely as not 
service related because there is both a pathophysiological 
relationship between the conditions and evidence in the 
medical record explaining the relationship.  The explanation 
is that he was involved in suturing and helping wounded 
patients without adequate precautions."  The examination 
report also includes an "Opinion" section.  Review of this 
section, however, includes omissions in the text, and is 
otherwise noted to contradict the earlier mentioned causal 
opinion.  

The report of a November 2005 VA fee-basis examination shows 
that the veteran provided a history of having hepatitis C for 
10 years.  He claimed to have suffered from some weight loss 
over a three-month period.  Blood testing showed negative 
findings of hepatitis A and B, but positive for hepatitis C.  
The examiner commented that the veteran's hepatitis C was 
"most likely" sexually acquired.  The examiner added that 
the veteran was exposed to this risk factor during his 
military service, at which time he may have had sex with 
someone with hepatitis C.  The examiner also noted that the 
veteran gave a history of coming in contact with the blood of 
other service personnel.  The examiner, however, did not 
relate the veteran's hepatitis C to this claimed exposure.  
An undated addendum to the November 2005 VA fee-basis 
examination report, from the examining board certified 
internist, indicates that the rationale for his supplied 
opinion was that the veteran provided a history of 
unprotected sex, but no history of IV [intravenous] drug use 
or blood transfusion.  The Board does acknowledge that he did 
provide a history of a 1982 blood transfusion as part of a 
March 2001 VA hepatitis treatment note.  The physician opined 
that the most likely manner of acquiring hepatitis C was 
through sexual contact.    

At a September 2006 hearing conducted at the RO by the 
undersigned Veterans Law Judge, the veteran testified that he 
was exposed to blood of other people in his capacity as a 
hospital corpsman.  See page three of hearing transcript 
(transcript).  He added that while stationed in Southeast 
Asia he had sexual encounters with local individuals.  See 
pages three and four of transcript.  The veteran's 
representative argued that the veteran's hepatitis C had been 
just as likely acquired by the veteran's exposure to the 
blood of other service members than as resulting from his 
having unprotected sex during liberty.  See page five of 
transcript.  The veteran testified that he had had only one 
sex partner (for 22 years) which ended in 1995 with the death 
of his partner, and he stated that he had not had sex since 
that time.  See page seven of transcript.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
disease or injury in service and the current disability. 
 Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).


Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The United States 
Court of Appeals for Veterans Claims has held that "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required." 
 Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

While a claim for service connection for cirrhosis of the 
liver has not been perfected for appeal by the veteran, 
certain chronic disabilities, such as cirrhosis of the liver, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Review of the medical records on file clearly 
demonstrate that cirrhosis of the liver was not manifested 
within one year of the appellant's military discharge.  

The record does not show that hepatitis C was manifested in 
service, or at any time prior to 1995, almost 25 years after 
the veteran's service discharge.  Likewise, there is no 
competent evidence (medical opinion) linking the veteran's 
hepatitis C to his service.  While the above-discussed 
September 2003 VA fee-basis examination findings, though 
inconsistent, seem to relate the veteran's hepatitis C to his 
exposure to blood during his military service, this opinion 
is based entirely on history provided by the veteran.  A 
medical opinion based solely on history supplied by the 
veteran that is unsupported by the medical evidence is 
lacking in probative value.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  The service medical 
records make no mention of such exposure.  Conversely, the 
private board certified internist who examined the veteran in 
November 2005 found that the veteran's hepatitis C was most 
likely the result of the veteran's high risk sexual activity.

The only evidence of record to the effect that there is a 
nexus between the veteran's current chronic Hepatitis C and 
service is in his own allegations.  As a layperson, he is not 
competent to relate a medical disorder to a specific cause. 
 Espiritu, supra.  Hence, his opinion that Hepatitis C first 
diagnosed many years after his service separation is related 
to service is without probative value.  

The lapse of many years between the veteran's separation from 
service and the first medical evidence of this disorder is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Without any evidence of hepatitis in service or any 
competent evidence of a nexus between the veteran's current 
Hepatitis C and service or any event therein, the 
preponderance of the evidence is against his claim seeking 
service connection for Hepatitis C.  There is no reasonable 
doubt to resolve in his favor.  Hence, the claim must be 
denied.


ORDER

Service connection for Hepatitis C is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


